DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
 Response to Arguments
Applicant’s amendments and arguments filed 1/14/2022 with respect to the previous interpretation of and rejection using Malackowski have been fully considered and are persuasive. Specifically, the Examiner’s use of element 146 as the claimed inductive power transceiver has been overcome based on the current amendments. Therefore, the previous interpretation and rejeciton has been withdrawn.  However, upon further consideration, a new interpretation of and a new ground(s) of rejection using Malackowski is made below.
The applicant further argues that the ASICs of Malackowski are not configured for pattern generation. However, the applicant admits that each ASIC is used to independently provide current to each electrode (see page 7 of the arguments). This constitutes “pattern generation” without any further details in the claims limiting the meaning of “pattern generation.” 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12-14 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malackowski et al. (US 2015/0112179, hereinafter Malackowski).
Regarding claims 1, 12 and 13, Malackowski discloses a device 30 with an inductive (par. 0050 says signal is “developed across the coil”) power transceiver 52 for receiving power and muscle stimulation pattern information from an external computing device (see par. 0049-0054). A plurality of pattern generation nodes in the form of individual ASICs are each configured to provide a respective channel of independently  and/or synchronously controlled stimulation to a plurality of electrodes 162 based on the data/signals received from the inductive power transceiver (par. 0046, 0049-0054, 0061, 0072-0073, 0081-0082, 0084 and especially par. 0150 which incorporates by reference US 2011/0034977 for more details on the individual ASICs). 
Regarding claim 14, the electrodes have a distal end that contacts, and provides electronic pulses to, muscle tissue, such as the heart (par. 0003-0004). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 22, the Examiner defines the end portion as being the portion that right before exactly two electrodes:

    PNG
    media_image1.png
    376
    719
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski.
Regarding claim 3, Malackowski discloses an external power supply, but is silent as to the power supply being rechargeable. However, the Examiner takes Official Notice that the use of rechargeable power supplies are notoriously old and well known in the medical art. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Malackowski to specifically use a rechargeable power supply so that a user does not have to continuously buy a new power supply, thus saving the user money and saving the environment from having power supplies thrown out.
Regarding claim 5, Malackowski discloses the device comprises a flexible substrate 102 (par. 0066-0067 and figures 6-7 and US 2011/0034977), but does not explicitly teach having a flexural modulus of less than 200 MPa. However, a person of ordinary skill in the art could perform routine experimentation to optimize the flexural modulus of the substrate both to provide stability and to conform within the tissue. Furthermore, the applicant’s specification provides no criticality to the value of 200 MPa, instead stating that this is merely an example and that the device can “comprise any suitable flexural modulus” (par. 0024 of the original specification). Accordingly, it would be obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the device of Malackowski to provide the substrate with a flexural modulus of less than 200 MPa, in order to both provide stability and to conform within the tissue.
Regarding claim 10, Malackowski discloses the device of claim 2, but does not explicitly teach wherein the device comprises a length between 0 millimeters and 24 millimeters, a width between 0 millimeters and 12 millimeters, and a height between 0 millimeters and 4 millimeters. A person of ordinary skill in the art could perform routine experimentation to optimize the dimensions of the device for ease of implantation with minimal discomfort. Accordingly, it would be obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the device of Malackowski to have a length less than 24 mm, a height less than 4 mm and a width less than 12 mm, for ease of implantation with minimal discomfort.
Regarding claims 24 and 25, Malackowski discloses the inductive power transceiver 52 on a substrate (i.e., the shell, see par. 0049), but is silent as to printing the transceiver on the substrate. However, the Examiner takes Official Notice that the printing of inductive coils is notoriously old and well known in the medical art. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Malackowski to specifically print the inductive power transceiver as this is a known method of manufacture that would have not affected the overall purpose or operation of the coil or device of Malackowski. Specifically regarding claim 25, the ASICS are also at least indirectly coupled to the shell of the device (see figure 2). 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of US 2009/0242854 A1 to Li et al. (hereinafter Li).
Regarding claim 6, Malackowski discloses the device of claim 2, but does not explicitly teach wherein the one or more pattern generation nodes are in communication with the transceiver via silver nanoparticle ink trace on the substrate, wherein the substrate is a polymer substrate. Malackowski does, however, disclose that the pattern generation nodes are in communication with the transceiver via conductors upon a substrate. Li teaches the printing of electronics (par. 0003; see also par. 0042 - printed circuit boards) utilizing conductive material such as silver nanoparticle ink (silver nanoparticle ink, par. 0003 and 0018) upon a flexible substrate such as liquid crystal polymer (ink is deposited on a flexible substrate such as liquid crystal polymer, par. 0036 and 0059). Such materials reduce manufacturing costs and provide a flexible yet stable construction (par. 0003 and 0036 for motivation). Accordingly, it would be obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the device of Malackowski to form the substrate from liquid crystal polymer and form the conductive connections thereon by depositing silver nanoparticle ink, in order to reduce manufacturing costs and provide a flexible yet stable construction as taught and motivated by Li.
Regarding claim 7, Malackowski discloses the device of claim 2, but does not disclose wherein the one or more electrodes are in communication with the one or more pattern generation nodes via silver nanoparticle ink trace on the substrate. Malackowski does, however, disclose that the pattern generation nodes are in communication with the electrodes via conductors in a circuit upon a substrate. Li teaches the printing of electronics (par. 0003; see also par. 0042 - printed circuit boards) utilizing conductive material such as silver nanoparticle ink (silver nanoparticle ink, par. 0003 and 0018) upon a flexible substrate such as liquid crystal polymer (ink is deposited on a flexible substrate such as liquid crystal polymer, par. 0036 and 0059). Such materials reduce manufacturing costs and provide a flexible yet stable construction (par. 0003 and 0036 for motivation). Accordingly, it would be obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the device of Malackowski to form the substrate from liquid crystal polymer and form the conductive connections thereon by depositing silver nanoparticle ink, in order to reduce manufacturing costs and provide a flexible yet stable construction, as taught and motivated by Li.   
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Malackowski in view of US 2016/0220135 Al to University of Utah Research Foundation (hereinafter Utah).
Regarding claim 8, Malackowski discloses the device of claim 2, but does not disclose wherein the device is coated with parylene-C via vapor deposition. Malackowski does, however, disclose that the device surfaces should be coated with a biocompatible insulating material 112 (par. 0069). Utah teaches an electrode device (160, Fig. IF; par. 0050) formed on a substrate (structural material 120, Fig. 1C; par. 0040-0041) and coated with parylene-C by chemical vapor deposition (par. 0049; Fig. 1C) in order to serve as an insulative coating and biological barrier (par. 0049 for motivation). Accordingly, it would be obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the device of Malackowski to include a parylene-C coating via vapor deposition, in order to serve as an insulative coating and biological barrier, as taught and motivated by Utah.
Regarding claim 9, Malackowski discloses the device of claim 2, but does not disclose wherein the device is encapsulated in one or more layers of polydimethylsiloxane. Malackowski does, however, disclose the device being encapsulated in one or more layers of biocompatible insulating material 112 (par. 0069). Utah teaches an electrode device (160, Fig. IF; par. 0050) formed on a substrate (structural material 120, Fig. 1C; par. 0040-0041) and coated with polydimethylsiloxane (par. 0049; Fig. 1C) in order to serve as an insulative coating and biological barrier (par. 0049 for motivation). Accordingly, it would be obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the device of Malackowski to include a polydimethylsiloxane coating, in order to serve as an insulative coating and biological barrier, as taught and motivated by Utah.
Allowable Subject Matter
Claims 11, 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792